      Case 3:19-cv-00791-KHJ-LGI Document 41 Filed 02/03/21 Page 1 of 9




                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION



PHILLIP LANCE HILLMAN                                                     PLAINTIFF


V.                                       CIVIL ACTION NO. 3:19-CV-791-KHJ-LGI


PRAETORIAN INSURANCE COMPANY;                                         DEFENDANTS
MIDWEST INSURANCE ALLIANCE, LLC;
MILES J. TATE; and JOHN DOES 1-10

                                        ORDER

      This action is before the Court on the Motion for Judgment on the Pleadings

(“Motion for Judgment”) [17] filed by Defendants Praetorian Insurance Company

(“Praetorian”), Midwest Insurance Alliance, Inc. (“Midwest”), and Miles J. Tate

(collectively “Defendants”); and the Motion for Leave to Supplement Response

(“Motion for Leave”) [27] filed by Plaintiff Phillip Lance Hillman. For the reasons

below, the Court denies both motions.

I.    Facts and Procedural History

      Hillman was in the course and scope of his employment with Lynn Hunt

Trucking when he was injured in a car accident in May 2018. Compl. [1] ¶ 8.

Hillman’s injuries caused traumatic brain injury resulting in “deficits in cognition,

speech[,] and ambulation.” Id. ¶¶ 9-10. He received emergent care for his injuries

and was then transferred to Mississippi Methodist Rehabilitation Center (“MMRC”)

in Jackson, Mississippi. Id. ¶ 15.
      Case 3:19-cv-00791-KHJ-LGI Document 41 Filed 02/03/21 Page 2 of 9




      MMRC discharged Hillman “with a requirement for attendant care 24 hours

a day, 7 days a week.” Id. ¶ 16. Hillman “required assistance with activities of daily

living and was wheelchair-bound and unable to effectively communicate or care for

himself.” Id. ¶ 18. The “[d]ischarge instructions from MMRC indicated that

[Hillman] would require . . . 24 hour supervision.” Id. ¶ 19. Hillman’s family

members provided “medically necessary supervision of him following his discharge

from MMRC.” Id. ¶ 18.

      At the time of his accident, Praetorian insured Lynn Hunt Trucking for

workers’ compensation injuries. Id. ¶ 11. Midwest was Praetorian’s third-party

administrator for workers’ compensation claims. Id. ¶ 12. Following Hillman’s

accident, a workers’ compensation claim was filed under the Praetorian policy, and

Midwest administered the claim. Id. ¶ 14.

      Despite Mississippi Workers’ Compensation Fee Schedule (“Fee Schedule”)

providing for the reimbursement of family members for supervision services, id.

¶ 17, Defendants “made no effort to reimburse any family members and did not

communicate with MMRC or any healthcare provider to seek clarification or

information concerning Mr. Hillman’s attendant care/supervision needs.” Id. ¶ 19.

Hillman alleges Defendants never investigated or reimbursed for attendant

care/supervision that his family members provided, nor did they tell him he was

entitled to reimbursement for these services. Id. ¶ 21. Instead, Hillman “was forced

to retain counsel and file a Petition to Controvert with the Mississippi Workers’

Compensation Commission (“MWCC”).” Id.



                                          2
       Case 3:19-cv-00791-KHJ-LGI Document 41 Filed 02/03/21 Page 3 of 9




       After months of litigation in the MWCC, the administrative law judge (“ALJ”)

ordered Defendants in July 2019 to pay Hillman’s family members under the Fee

Schedule at “the going rate.” Id. ¶ 29, 31. That same month, Defendants provided

partial reimbursement for the services performed from August 2018 to June 2019.

Id. ¶ 30.

       Despite the ALJ’s ruling, Hillman alleges Defendants continued to “delay and

deny reimbursement,” by repeatedly challenging the number of hours submitted for

reimbursement. Id. ¶ 32. Hillman moved to compel benefits before the MWCC in

September 2019. Id. ¶ 33. Over Defendants’ objections, the ALJ “ordered the

defendants to pay all past due attendant care/supervision hours and suggested that

the family members complete a simple form going forward . . . listing the hours

worked and a brief description of service performed such as ‘supervision.’” Id. ¶ 35.

Hillman states Defendants defied this order by continuing to deny or delay

payment, and that they have yet to pay any reimbursement for supervision services

performed in August and September 2019. Id. ¶ 36.

       Hillman sued in November 2019, seeking damages for Defendants’ breach of

their duties of good faith and fair dealing for delay and denial of benefits.

II.    Standard

       Defendants bring their Motion for Judgment [17] under Federal Rule of Civil

Procedure 12(c). “A motion for judgment on the pleadings under Rule 12(c) is subject

to the same standard as a motion to dismiss under Rule 12(b)(6).” Doe v. MySpace,

Inc., 528 F.3d 413, 418 (5th Cir. 2008) (citing Johnson v. Johnson, 385 F.3d 305, 313


                                           3
       Case 3:19-cv-00791-KHJ-LGI Document 41 Filed 02/03/21 Page 4 of 9




n.8 (5th Cir. 2002)). In reviewing a motion for failure to state a claim under Rule

12(b)(6), “the central issue is whether, in the light most favorable to the plaintiff,

the complaint states a valid claim for relief.” Id. (quoting Hughes v. The Tobacco

Inst., Inc., 278 F.3d 417, 420 (5th Cir. 2001)) (alteration omitted). A valid claim for

relief contains “sufficient factual matter, accepted as true,” giving the claim “facial

plausibility” and allowing “the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)). The plausibility

standard does not ask for a probability of unlawful conduct but does require more

than a “sheer possibility.” Id. “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements” do not satisfy a plaintiff’s

pleading burden. Id. (citing Twombly, 550 U.S. at 555).

III.   Analysis

       A.    Motion for Judgment [17]

       Defendants assert four reasons why they are entitled to judgment on the

pleadings. First, they argue Hillman lacks standing under the Mississippi Workers’

Compensation Act (“MWCA”) to bring a claim for bad faith failure to pay. Instead,

they contend, the bad faith claim belongs to Hillman’s family members who

provided him care. Second, Defendants argue Hillman’s family members must have

first exhausted their administrative remedies before the MWCC before suing. Third,

Defendants assert that Hillman’s family members lack standing to bring an

independent bad faith claim under Mississippi law. Finally, Defendants argue



                                            4
      Case 3:19-cv-00791-KHJ-LGI Document 41 Filed 02/03/21 Page 5 of 9




Hillman has failed to plead bad faith because Defendants had the right to discovery

and a full hearing before providing payment to his family members.

      Because Defendants argue neither Hillman nor his family members have

standing to sue for bad-faith denial or delay of payment, the Court will address

standing first.

             1.    Standing to Bring a Bad Faith Claim

      Defendants argue that a bad faith claim under the MWCA belongs to

Hillman’s family members, as his medical providers, and not to Hillman.

Defendants base this argument in “the structure of the MWCA that provides for

distinct remedies held by an injured worker versus an ancillary medical provider.”

Memo. in Support [18] at 7. Defendants contend only Hillman’s family members

have standing under the MWCA to bring a claim for bad faith delay or denial of

payment.

      Defendants ignore long-standing Mississippi Supreme Court precedent

holding that the independent tort for bad faith delay or denial of payment falls

outside the MWCA’s purview. So. Farm Bureau Cas. Ins. Co. v. Holland, 469 So.2d

55, 59 (Miss. 1984). Under Mississippi law, “an employee entitled to worker’s

compensation benefits from [his] employer has a separate and independent right to

recover damages from the employer’s worker’s compensation insurer’s intentional

bad-faith refusal to pay compensation.” Williams v. Liberty Mut. Ins. Co., 741 F.3d

617, 621 (5th Cir. 2014) (citing Holland, 469 So.2d at 56-59). As a result, Hillman

has the right to seek redress for Defendants’ “independent and allegedly



                                          5
      Case 3:19-cv-00791-KHJ-LGI Document 41 Filed 02/03/21 Page 6 of 9




intentional, tortious conduct in refusing to pay benefits” owed under the MWCA. Id.

(quoting Holland, 469 So.2d at 59) (alteration omitted).

      Furthermore, as Defendants acknowledge, see Memo. in Support [18] at 12-

15, a bad-faith failure to pay claim belongs to the injured employee, not to his

medical provider. See McFadden v. Liberty Mut. Ins. Co., 803 F.Supp. 1178, 1184

(N.D. Miss. 1992) (“For all intents and purposes, the employee is a primary party to

the contract with standing to assert an independent tort claim.”) (citation omitted).

Because medical providers are “not intended beneficiaries of the MWCA . . . [,] no

special relationship exists between [medical providers] and [a] defendant workers’

compensation insurer.” Id. (internal citations omitted). Hillman’s family members

cannot bring a claim for breach of good faith against Defendants because

Defendants owe no duty of good faith to Hillman’s family members—Defendants

owe that duty to Hillman. See id. The Court therefore finds Hillman has standing to

bring a bad faith delay or denial of payment claim against Defendants.

             2.     Exhaustion of Administrative Remedies

      Defendants also argue that, before Hillman’s family members can proceed on

their bad faith claim, they must first exhaust their administrative remedies before

the MWCC. As discussed above, the bad faith claim belongs to Hillman, not to his

family members. Defendants are correct that Hillman has to exhaust his

administrative remedies before the MWCC. The Mississippi Supreme Court has

held that a plaintiff cannot “maintain a bad faith action for refusal to pay for

disputed medical services and supplies absent the [MWCC]’s prior determination



                                           6
      Case 3:19-cv-00791-KHJ-LGI Document 41 Filed 02/03/21 Page 7 of 9




that those services were reasonable and necessary.” Wall v. Franklin Corp., 797

So.2d 973, 977 (Miss. 2001). As alleged in Hillman’s Complaint, he met the

exhaustion requirement, and the ALJ already determined the reasonableness and

need for the supervision services Hillman’s relatives provided. [1] ¶¶ 26-31, 35.

Judgment on the pleadings is therefore not warranted for failure to exhaust

administrative remedies.

             3.     Requirement of Discovery and Hearing

      Defendants contend they cannot be liable for bad-faith delay or denial of

payment because “[s]everal cases demonstrate that the . . . workers’ compensation

insurance carrier [is] entitled to both full discovery and a legal determination as to

what attendant care is needed and a determination as to what amount, if any, over

and beyond the ordinary care provided by a family members . . . is due.” Memo. in

Support [18] at 16. Despite Defendants’ claim, the parties cite no cases that suggest

a workers’ compensation insurance carrier is entitled to discovery and a hearing

before it investigates or pays reimbursement for attendant care, as Hillman alleges

Defendants failed to do. Compl. [1] ¶¶ 19, 21.

      The Court assumes Defendants glean this hearing “requirement” from

Graham v. City of Kosciusko, 339 So.2d 60, 65 (Miss. 1976), and restated on the

case’s second appeal in City of Kosciusko v. Graham, 419 So.2d 1005, 1009 (Miss.

1982). Defendants misconstrue this case. In Graham, the Mississippi Supreme

Court remanded the case to the MWCC to allow the petitioner to amend his petition

to add a claim for reimbursement of nursing services his wife provided. 339 So.2d at



                                           7
      Case 3:19-cv-00791-KHJ-LGI Document 41 Filed 02/03/21 Page 8 of 9




65. In doing so, the court stated a “full hearing should be afforded both sides.” Id.

Nothing in Graham suggests Defendants were entitled to discovery and a full

hearing before they had any good-faith duty to consider a claim for reimbursement

of services that family members provided.

      That said, it appears from Hillman’s allegations that Defendants received

discovery and a full hearing before the MWCC and have still failed to pay or

delayed payment for reimbursement for supervision services that Hillman’s

relatives provided. Compl. [1] ¶¶ 21-36. So even if discovery and a full hearing were

required, Hillman’s allegations meet that requirement. For these reasons, the Court

denies the Motion for Judgment [17].

      B.     Motion for Leave [27]

      Hillman moves for leave to supplement his response to Defendants’ Motion

for Judgment with the Full Commission Declaratory Opinion issued by the MWCC

in August 2020. Because the Court denies Defendants’ Motion without considering

this opinion, the Court denies the Motion for Leave [27].

IV.   Conclusion

      The Court has considered all the arguments set forth by the parties. Those

arguments not addressed would not have changed the outcome of the Court’s

decision. For these reasons, the Court DENIES the Motion for Judgment [17]. The

Court also DENIES the Motion for Leave [27].




                                           8
Case 3:19-cv-00791-KHJ-LGI Document 41 Filed 02/03/21 Page 9 of 9




SO ORDERED AND ADJUDGED this the 3rd day of February, 2021.


                                   s/ Kristi H. Johnson
                                   UNITED STATES DISTRICT




                               9
